Citation Nr: 0319570	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for nerve damage to the 
left leg, bilateral hips, and low back.

3.  Entitlement to an increased rating for service-connected 
atrophy of the left kidney with hypertension, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
and in which the RO denied a claim of entitlement to 
compensation under the provisions of title 38, United States 
Code, Section 1151, for nerve damage to the left leg, 
bilateral hips, and back, and denied a claim of entitlement 
to an increased rating for service-connected atrophy of the 
left kidney with hypertension, currently evaluated as 30 
percent disabling.  

In March 2003, a hearing was held at the Central Office 
before the undersigned Acting Veterans Law Judge rendering 
the final determination in these claims as designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

During his hearing, the veteran and his representative raised 
the issues of entitlement to secondary service connection 
(see 38 C.F.R. § 3.310 (West 2002)), for gout, and a 
cardiovascular condition, and entitlement to a total rating 
due to unemployability caused by service-connected 
disability.  These issues have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for appropriate action.  




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration (SSA).  After 
obtaining any necessary authorizations, 
an attempt should be made to obtain the 
SSA's records and to associate them with 
the claims files.

2.  Obtain the VA medical records from VA 
medical facilities in Dublin, Georgia 
from 1995 to present; VA medical records 
from the  VA medical facilities Atlanta, 
Georgia and Granville, South Carolina in 
the 1970's and 1980's.

3.  After completion of number 1 and 2 
above, schedule the veteran for an 
examination of his left kidney with 
hypertension disorder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner must provide a comprehensive 
report, including complete rationale for 
all conclusions.

4.  After completion of numbers 1-3 
above, the RO should readjudicate the 
issues on appeal.  If any of the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



